United States Bankruptcy Appellate Panel
                          For the Eighth Circuit
                      ___________________________

                              No. 16-6011
                      ___________________________

                 In re: John F. Huonder; Tonnie Jo Huonder

                            lllllllllllllllllllllDebtors

                           ------------------------------

                    John F. Huonder; Tonnie Jo Huonder

                    lllllllllllllllllllll Plaintiffs - Appellants

                                         v.

                      Champion Milking Systems, LLC

                    lllllllllllllllllllll Defendant - Appellee
                                   ____________

                Appeal from United States Bankruptcy Court
                   for the District of Minnesota - St. Paul
                               ____________

                          Submitted: August 12, 2016
                          Filed: September 29, 2016
                                ____________

Before SCHERMER, NAIL, and SHODEEN, Bankruptcy Judges.
                           ____________

NAIL, Bankruptcy Judge.
     Debtors John F. Huonder and Tonnie Jo Huonder appeal the February 25, 2016
judgment of the bankruptcy court1 sanctioning Champion Milking Systems, LLC
("Champion") for violating the discharge injunction. We affirm.

                                  BACKGROUND

      Debtors commenced an adversary proceeding against Champion, seeking
compensatory damages, general damages, punitive damages, and attorney fees for
Champion's alleged violations of the discharge injunction.2 After hearing the matter,
the bankruptcy court entered two orders.

       The first order awarded Debtors general damages of $1,000.00 for Champion's
violation of the discharge injunction and directed Debtors to file an itemized
statement of their attorney fees and costs. The second order, entered after Debtors
had complied with the first order, awarded Debtors attorney fees of $1,500.00 for
Champion's violation of the discharge injunction and directed the entry of judgment
in Debtors' favor for both the general damages awarded in the first order and the
attorney fees awarded in the second order. The bankruptcy court did not award
Debtors compensatory damages or punitive damages.

      The bankruptcy clerk entered judgment in Debtors' favor as directed by the
bankruptcy court. Debtors timely appealed.




      1
       The Honorable Gregory F. Kishel, who has since retired but was then Chief
Judge, United States Bankruptcy Court for the District of Minnesota.
      2
        A bankruptcy discharge "operates as an injunction against the commencement
or continuation of an action, the employment of process, or an act, to collect, recover
or offset any such debt as a personal liability of the debtor, whether or not discharge
of such debt is waived[.]" 11 U.S.C. § 524(a)(2).

                                         -2-
                            STANDARD OF REVIEW

      We review the bankruptcy court's award of sanctions for an abuse of discretion.
Missouri Dep't of Soc. Servs. v. Spencer (In re Spencer), 550 B.R. 766, 769 (B.A.P.
8th Cir. 2016).

             A court abuses its discretion when a relevant factor that
             should have been given significant weight is not
             considered; when an irrelevant or improper factor is
             considered and given significant weight; or when all proper
             factors and no improper ones are considered, but the court
             commits a clear error of judgment in weighing those
             factors.

City of Duluth v. Fond du Lac Band of Lake Superior Chippewa, 702 F.3d 1147, 1152
(8th Cir. 2013).

                                   DISCUSSION

       Debtors argue the bankruptcy court erred in not awarding them all the attorney
fees they incurred in their adversary proceeding against Champion for its violation
of the discharge injunction. Debtors also argue the bankruptcy court erred in not
awarding them punitive damages for Champion's violation of the discharge
injunction. Both arguments fail, for the same reason: The record on appeal affords
us no basis for evaluating their merits.

       Throughout their brief, Debtors make repeated references to various exhibits
that were admitted at the trial and to the bankruptcy court's "oral order." The record
on appeal, however, does not contain any such exhibits or a transcript of any such
oral order. We have only been provided the transcript of the trial, which ends with
the bankruptcy court's recessing after hearing the parties' closing arguments.

                                         -3-
       In its first order, the bankruptcy court indicated it held a continued telephonic
hearing several days after the trial and "memorialized its decision on the record by
reciting findings of fact and conclusions of law pursuant to Fed. R. Civ. P. 52(a) and
Fed. R. Bankr. P. 7052." Presumably, this is the oral order to which Debtors refer.
We have not been provided a transcript of that hearing.

       We are thus unable to review the bankruptcy court's findings of fact or its
conclusions of law. Consequently, we cannot say the bankruptcy court abused its
discretion in reaching the decision it did. See Bank of Nebraska v. Rose (In re Rose),
483 B.R. 540, 544 (B.A.P. 8th Cir. 2012) (without a transcript, a reviewing court
cannot conclude a bankruptcy court's findings of fact are clearly erroneous).

                                   CONCLUSION

      We therefore affirm the bankruptcy court's February 25, 2016 judgment
sanctioning Champion for violating the discharge injunction.




                                          -4-